Citation Nr: 0613512	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  02-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.  His military records show that he served in Japan and 
the Republic of Korea during the Korean Conflict.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for hepatitis C.

In February 2004, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  Following 
this development, the denial of the veteran's claim for VA 
compensation for hepatitis C was confirmed in an October 2005 
rating decision.  The case was returned to the Board in 
February 2006 and the veteran now continues his appeal. 

The file includes that transcript of an October 2003 hearing 
before the Board.  The veteran presented oral testimony in 
which a claim for VA compensation for diabetes secondary to 
interferon therapy administered by VA on the basis of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) could be 
inferred.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

The veteran is not service-connected for any disabilities at 
the present time.


FINDINGS OF FACT

Hepatitis C did not have its onset during, and is not 
otherwise related to the veteran's period of active military 
duty. 



CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim was received by VA in April 2002.  He was 
notified of the provisions of the VCAA in correspondence 
dated in April 2002 and May 2002, prior to the June 2002 
rating action on appeal.  Thereafter, following the Board 
remand of February 2004, the veteran was again informed of 
the provisions of the VCAA in a letter dated in February 
2004.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records and all relevant VA and private 
medical records pertaining to his treatment for hepatitis C 
have been obtained and associated with the evidence.  The 
veteran has also been provided with a VA medical examination 
in November 2004, in which a medical nexus opinion addressing 
the issue on appeal was obtained.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  The Board also notes that VA has 
made inquiries to the Social Security Administration (SSA) 
regarding the existence of any records that may relate to the 
veteran's claim.  SSA informed VA in June 2005 that there 
were no records retained by SSA as the veteran's claim for 
SSA benefits had been denied.  VA has also attempted to 
contact the veteran's employer, the Federal Aviation 
Administration (FAA) for any records that might relate to a 
claim for workmen's compensation but was informed by the 
veteran himself, in a letter dated in October 2005, that 
there were no records in FAA's possession that would be 
relevant to his VA claim.  The veteran has not otherwise 
identified any additional, relevant evidence that has not 
been requested or obtained.  He has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Factual background and analysis

The veteran's service medical records show that on enlistment 
examination in June 1950, his liver function and blood tests 
were normal.  No hepatitis or other hepatobiliary disease was 
note during his entire period of military service.  There are 
no indications in the records that he had ever received a 
blood transfusion during service, or that he sustained any 
injury resulting in an open wound.  His military records show 
that he served in Japan and Korea.  In June 1951, he was 
noted to have herpes simplex.  His separation medical 
examination in June 1953 showed normal hepatobiliary 
findings.  No tattoos were noted on entrance or separation 
examination.  

Post-service medical records include a private 
hospitalization report that shows the veteran was diagnosed 
with viral hepatitis in January 1974.  Current VA medical 
records dated in 1999 - 2004 show that he was diagnosed with 
hepatitis C.  The VA records show that the veteran received 
interferon therapy for this disease from September 2000 to 
March 2001, but this course of treatment was deemed a failure 
and discontinued after his immune system became adversely 
affected by the interferon.

At an October 2003 hearing before the Board, and in various 
written statements submitted in support of his claim, the 
veteran testified that during service in Korea he sustained a 
laceration injury to his left hand while out in the field.  
The wound was dressed in a field medical station and 
eventually healed, but he believed that this wound was the 
vector in which the hepatitis C virus entered into his system 
and infected him.  The veteran submitted a medical article 
showing the prevalence of a particular strain of hepatitis C 
in Japan.  He testified that he was married to the same wife 
for over 40 years, had never engaged in any high-risk 
behavior (including high-risk sexual behavior, intravenous 
drug use or other drug abuse, or other behaviors that were 
generally accepted by medical science as the sort that would 
expose a person to hepatitis C).  Therefore, his essential 
contention is that absent his participation in these 
activities, his diagnosis of hepatitis C could only have come 
from his having been in Japan, or otherwise from having 
sustained an open wound in an Asian country that was in the 
general vicinity where a particular strain of hepatitis C was 
prevalent.

In November 2004, the veteran was medically examined by a VA 
physician.  The report of this examination shows that the 
physician reviewed the veteran's medical history of a 
hepatitis C diagnosis in the early 1970's.  Following his 
examination, the physician presented the following 
discussion:

(I)t is not likely that herpes simplex 
diagnosed in service contributed or 
caused the veteran's Hepatitis C.  

The veteran denies, high-risk behavior 
such as IV drug use, intranasal cocaine 
or other use, blood transfusion, tattoos, 
piercings, high-risk sexual exposure or 
known exposure to someone with hepatitis 
C.  There is no documentation in the 
medical records of any incident during 
the veteran's military service that would 
support the contention that veteran's 
hepatitis C is causally related to his 
military service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2005).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2005)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The Board has reviewed the objective medical evidence and 
finds no basis to allow service connection for the veteran's 
hepatitis C.  His service medical records do not show onset 
of hepatitis or any other chronic hepatobiliary disease 
during active duty, nor is there any indication that he may 
have been exposed to hepatitis through blood transfusion or 
receiving a tattoo in service.  The veteran has presented 
credible oral and written testimony that he has never engaged 
in any high-risk behavior during or after service that would 
expose him to hepatitis C.  The VA examiner's opinion of 
November 2004 also found no clinical nexus between the 
veteran's hepatitis C diagnosis and his period of military 
service.  In view of the absence of any medical opinion 
linking this chronic liver disease to active duty, the 
veteran's claim for VA compensation for hepatitis C must be 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To the extent that the veteran asserts that his hepatitis C 
infection occurred in service as a result of an open wound to 
his left hand that he sustained while in Korea, because the 
record does not show that he is a physician or other trained 
medical professional, he therefore lacks the credentials and 
expertise to make diagnoses or present commentary and opinion 
on matters of medical causation.  His statements in this 
regard are thus not entitled to any probative weight.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Furthermore, the 
medical article to which he cites as a basis for his theory 
of causation is not specific to his individual case and does 
not present any actual link between his diagnosis of 
hepatitis C and his period of military service.  It is thus 
possessed of little or no probative value for purposes of 
establishing a nexus between his diagnosis of hepatitis C and 
his service in Japan or Korea.
 



ORDER

Service connection for hepatitis C is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


